Citation Nr: 0408204	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Lyme disease.

2.  Entitlement to service connection for residuals of an 
undiagnosed bacterial infection (claimed as a Lyme-type 
disease).

3.  Entitlement to service connection for residuals of an 
immune deficiency disorder.

4.  Entitlement to service connection for residuals of 
hepatitis C.

5.  Entitlement to service connection for residuals of 
exposure to Agent Orange, to include lung cancer.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active duty from June 1972 to 
March 1974.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  By a rating decision issued in 
February 1999, the RO denied claims of entitlement to service 
connection for an immune deficiency disorder, hepatitis C, 
lung cancer, either as due to immune deficiency disorder or 
hepatitis C or on a direct basis, and denied a request to 
reopen a claim for service connection for Lyme disease.  
Following the veteran's disagreement with the February 1999 
determinations, a statement of the case was issued in July 
1999.  The veteran's timely substantive appeal was received 
in early August 1999.  Another rating decision was issued in 
October 1999 and, after clarification of the veteran's notice 
of disagreement and issuance of supplemental statements of 
the case, the final supplemental statement of the case (SSOC) 
was issued in January 2003.  The February 2003 statement of 
the veteran's representative was accepted as the veteran's 
timely substantive appeal of the claim addressed in the 
October 1999 rating decision, entitlement to service 
connection for residuals of a bacterial infection (Lyme 
disease or a Lyme-type disease).  In May 2003, the Board 
remanded the claims.  The claims now return to the Board.

After reviewing the claims files and the allegations and 
evidence of record, the Board finds that the issues on appeal 
are more accurately stated as reflected on the title page of 
this decision.

During the pendency of the claims on appeal, the veteran 
submitted a claim for an increased evaluation for irritable 
colon syndrome.  This claim is not before the Board for 
appellate review at this time.

The claims of entitlement to service connection for residuals 
of an undiagnosed bacterial infection (claimed as a Lyme-type 
disease), for residuals of an immune deficiency disorder, 
residuals of hepatitis C, and residuals of exposure to Agent 
Orange, to include lung cancer, are remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you, the veteran, if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  By a rating decision prepared in May 1994 and issued to 
the veteran in June 1994, a claim of entitlement to service 
connection for Lyme disease was denied, and that decision 
became final in June 1995 in the absence of an appeal.

3.  Voluminous clinical records and numerous clinical 
opinions have been associated with the claims files since May 
1994, and these clinical records and opinions bear directly 
and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and this 
evidence must be considered in order to fairly decide the 
merits of this claim under applicable laws and regulations.

4.  The preponderance of the medical opinion of record is 
against the veteran's reopened claim of entitlement to 
service connection for Lyme disease.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for service connection for Lyme disease is reopened.  38 
U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).

2.  The criteria for an award of service connection for Lyme 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2003); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for Lyme disease.  The veteran contends that he 
has submitted new and material evidence to reopen the claim.  
Although the May 1994 denial of that claim is final, the 
veteran may reopen the claim if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Veterans Claims Assistance Act of 2000

The claim underlying this appeal was first submitted in June 
1998, nearly five years ago.  During the pendency of this 
claim, there have been numerous changes in laws governing 
veterans' benefits, in VA regulations, and in the 
interpretation of laws and regulations governing veterans' 
benefits.  One of the changes in the applicable law during 
the pendency of this claim was enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(f) (West 2002).  The VCAA does not 
require VA to reopen a previously denied claim unless new and 
material evidence has been presented.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for 
the reasons specified below.  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  Second, VA also has a duty to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The VCAA also provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if necessary to make a decision on the claim.  

The long procedural history of this claim includes numerous 
actions under provisions preceding the VCAA.  Under those 
provisions, the RO notified the veteran of the applicable law 
and regulations and of the evidence required to substantiate 
the claims and the RO took action to assist the veteran in 
developing the claim.  Summarizing briefly those actions 
which address notice to the veteran, in July 1998, the 
veteran was first notified that the June 1994 denial of 
service connection for Lyme disease was final and that new 
and material evidence was required to reopen a claim.  The RO 
provided the definition of new and material evidence, advised 
the veteran of his responsibility to submit or identify 
evidence and advised the veteran as to what evidence VA would 
assist him to obtain.

In August 1998, the RO requested private records identified 
by the veteran.  The RO also obtained VA records as well.  In 
late August 1998, the RO provided the veteran with a letter 
describing the criteria for service connection, requesting 
more information regarding the veteran's contention that he 
had "exposure in 1975 at Fort Leonard wood," and describing 
at some length the types of evidence the veteran could submit 
to substantiate a claim.

In October 1998, the RO advised the veteran that one of the 
identified private providers had not responded to the request 
for clinical records.  Records from that provider were 
obtained shortly thereafter.  In November 1998, the RO 
provided the veteran with additional information regarding 
development of his claims.  

By a February 1999 rating decision, the RO also explained why 
the additional evidence obtained since June 1994 was not new 
and material to reopen the claim of entitlement to service 
connection for Lyme disease.  A statement of the case (SOC) 
prepared in June 1999 and issued in July 1999 summarized the 
applicable law and regulations, the evidence and the RO's 
analysis of the evidence.  In October 1999, the veteran 
responded to these statements, submitting an additional 
statement, referencing opinions provided by his private 
treating physician, and he requested VA examination.  In 
August 2000, a supplemental statement of the case (SSOC) 
regarding the claim for Lyme disease was issued.  In June 
2003, a further SSOC regarding the claim for service 
connection for Lyme disease and for cancer was issued.

In March 2003, the Board notified the veteran specifically of 
the enactment of the VCAA, and of the provisions of that act, 
including VA's duty to assist him and his responsibility to 
submit or identify evidence.  The letter advised the veteran 
of the evidence needed to substantiate each of his claims.  
The letter also specifically asked the veteran to send any 
relevant evidence in his possession.  Subsequent to the 
announcement of the decision in Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the Board remanded the claim to 
the RO for compliance with the VCAA.  In a letter issued in 
June 2003, the RO advised the veteran as to what issues were 
under appeal, the status of the claims, what evidence was 
needed to substantiate the claims, and what identified 
evidence had not yet been obtained.  The letter also advised 
the veteran as to what evidence VA was responsible for 
obtaining, and advised the veteran of his responsibility in 
development of his claim.  In a letter issued in July 2003, 
the RO again advised the veteran of the efforts that VA could 
make to assist him in developing his claim, and the RO 
acknowledged additional records received from the veteran.

The veteran submitted additional evidence and the RO issued 
another SSOC in August 2003.  That SSOC included the complete 
text of 38 C.F.R. § 3.159, the applicable version of 38 
C.F.R. § 3.156, and described the procedural history of the 
case, including the enactment of the VCAA and each of the 
procedural actions in the claim, including description of the 
issuance of the SOC and SSOC.

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  In February 2000, 
medical opinion regarding the veteran's claim for service 
connection for Lyme disease was developed.  VA examination 
was conducted in June 2000.  In addition, the veteran 
submitted private medical opinions and statements.  The duty 
to provide medical examination and obtain medical opinion has 
been fulfilled. 

The numerous communications of record, including VCAA 
notification letters, information about the VCAA included in 
rating decisions and in the SOC, as well as the VCAA 
notification letter provided by the Board and the information 
regarding the VCAA provided to the veteran in the Board's May 
2003 remand, among the many communications of record, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the veteran.  It has been less than one 
year since the RO advised the veteran of the provisions of 
the VCAA, but the VCAA does not bar the Board from completing 
appellate review of this claim.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, § ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)).

Because the VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome 
an adverse decision, as well as substantially impair the 
orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other 
hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board 
finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose 
of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a 
notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by 
the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding 
in Pelegrini would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth 
in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  There 
simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
See Pelegrini, No. 01-944, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  While the notices provided to the appellant 
regarding the VCAA were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and a Statement 
of the Case (SOC) [or Supplemental Statement of the Case 
(SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to 
VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

The Court's decision in Pelegrini v. Principi also held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is 
expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant by the RO does not contain the 
"fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  The Board's March 
2003 letter to the veteran specifically asked him to 
send any relevant evidence in his possession.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
in this case.  

Whether new and material evidence has been presented 
to reopen claim for service connection for Lyme disease

By a rating decision issued in June 1994, the RO denied 
service connection for Lyme disease.  The evidence of record 
at that time included private medical records and opinions 
and VA clinical examination and opinions.  The RO concluded 
that, as the veteran had negative Lyme serology, the 
preponderance and weight of the medical evidence and opinion 
was against the claim of entitlement to service connection 
for Lyme disease.  By a claim submitted in June 1998, the 
veteran requested to reopen his claim for service connection 
for Lyme disease.  

Although the prior denial of the veteran's claim for service 
connection for Lyme disease is final, the veteran may reopen 
the claim if new and material evidence is received.  38 
U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156, as in effect prior to August 
2001, does not identify the qualities evidence must have to 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Evidence obtained since June 1994 includes private clinical 
records from P.E.B., M.D., dated from October 1995 through 
June 2003.  These records reflect that Dr. B. continues to 
assign a diagnosis of chronic effects of late stage Lyme 
disease with multiple symptoms.  In a private medical 
statement dated in May 1997, Dr. B. stated that he had been 
treating the veteran for about six or seven years.  Dr. B. 
stated that the veteran had been hospitalized during service 
with high fevers and aching, and, following discharge, had 
low resistance to infection with multiple sore throats, low 
grade fevers, bronchitis, and recurrent pneumonias.  Dr. B. 
noted that a variety of diagnoses, including myalgia, 
impaired memory, episodes which mimicked transient ischemic 
episodes, microscopic colitis, irritable bowel syndrome, and 
possible anxiety or somatic form disorder, had been assigned, 
and Dr. B. provided an opinion that the veteran suffered from 
an unknown chronic illness which was secondary to late-stage 
Lyme disease.  

In his June 1998 request to reopen the claim for service 
connection for Lyme disease, the veteran stated that he had a 
variety of ailments, including fatigability, multiple 
myalgias, and transient ischemic attacks which he believed 
were related to post-Lyme chronic disease.  

In November 1999, Dr. B. submitted a private medical 
statement which described certain symptoms and conditions the 
veteran was suffering.  Dr. B. stated that it was likely that 
the veteran had not tested positive for Lyme disease because 
the veteran was imuno-suppressed or because the antibodies to 
Lyme disease were bound to the bacteria circulating in the 
blood stream, or because the veteran had a variant of Lyme 
disease which was not detectable because of mutation.  

The RO concluded that this evidence was new and material to 
reopen the claim of entitlement to service connection for 
Lyme disease, and the Board agrees.   Dr. B.'s opinion is 
new, in that that opinion has not previously been associated 
with the claims files, although prior clinical statements 
from Dr. B. are of record.  The November 1999 opinion is 
material because it bears directly on the question at issue, 
the veteran's claim of entitlement to service connection for 
Lyme disease.  Although some parts or aspects of the November 
1999 opinion from Dr. B. are repetitive and cumulative of 
other statements from Dr. B., some portions of the opinion 
are not cumulative or redundant.  In particular, the comments 
from Dr. B. which explained why he believed that the 
appropriate diagnosis was Lyme disease, despite the veteran's 
negative serology, were not cumulative or redundant, and 
require review in light of all the evidence of record in 
order to fairly adjudicate the claim.  As such, the Board 
agrees with the RO's determination that the claim of 
entitlement to service connection for Lyme disease is 
reopened because new and material evidence has been 
presented.  

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  

Analysis of the claim on the merits

In addition to the new evidence since June 1994 and the new 
and material evidence discussed above presented with respect 
to the claim to reopen, additional evidence associated with 
the claims file in connection with this claim includes the 
June 2000 report of VA examination.

On VA examination conducted in June 2000, the VA examiner 
discussed the review of the veteran's history, objective 
results of laboratory examinations of the blood, and the 
like.  The VA examiner concluded that the constellation of 
medical conditions described by the veteran and reflected in 
the clinical records was inconsistent with the clinical 
manifestations of advanced-stage Lyme disease, there was no 
serologic evidence that the veteran had been exposed to the 
agent which caused Lyme disease, B. burgdorferi, there was no 
documentation of skin lesions associated with Lyme disease, 
and, finally, the subjective symptoms related to Lyme disease 
were not usually responsive to antimicrobial therapy.  

Following receipt of these records, the RO issued a SSOC, 
which explained the denial of the claim of entitlement to 
service connection for Lyme disease.  In March 2003, the 
Board advised the veteran of the VCAA, and the RO advised the 
veteran of the VCAA following the Board's May 2003 Remand 
informing the veteran that the RO would provide further 
notice of the VCAA.  

Additional development was conducted, and treatment records 
from Vernon Memorial Hospital, Gunderson Clinic, and 
Gunderson Lutheran Medical Center covering the period from 
March 2001 to June 2003 have also been associated with the 
claims file.  These clinical records reflected diagnoses of 
sleep apnea, chronic neutropenia, left ventricular 
hypertrophy, and status post lymphoma of mucosa-associated 
lymphoid tissue, with possible questionable right anterior 
chest wall soft tissue abnormality.  These records are devoid 
of any evidence or opinion related to Lyme disease, except to 
the extent that some of the records reflect a history of Lyme 
disease provided by the veteran, and other records from 
P.E.B., MD, reflect continuation of a diagnosis of history of 
Lyme disease.  

However, none of the records or opinions provided by Dr. B., 
or any provider, have explained why the conclusions of the VA 
examiner who provided the June 2000 medical opinion would not 
be accurate.  Numerous clinical records have been associated 
with the file since the November 1999 private medical 
statement from Dr. B. and since the June 2000 VA medical 
opinion.  Those clinical records, including the records of 
Dr. B., reflect assignment of medical diagnoses, such as 
sleep apnea, for some of the symptoms, and fatigability, 
which Dr. B. had opined were possibly associated with post-
Lyme disease. The clinical records reflect times when the 
veteran was not taking antibiotics, or was not immuno-
suppressed, or the like, but there are no clinical records 
reflecting further laboratory examination for Lyme disease.  

The records of Dr. B. reflect consideration of other medical 
diagnoses, such as chronic fatigue syndrome, as possible 
explanations for the symptoms that Dr. B. has opined may be 
residuals of Lyme disease.  There is no opinion from Dr. B., 
or any other provider, which provides persuasive rationale 
for attributing these symptoms to Lyme disease rather than to 
other possible disease entities.  

The Board finds the opinion of the examiner who provided the 
June 2000 VA examination to be persuasive.  In particular, 
the opinion clearly stated that it was unlikely that the 
veteran had Lyme disease despite a negative serology.  While 
Dr. B's opinions and statements reflect that it is possible 
for a person with Lyme disease to have a negative serology, 
Dr. B. has not provided a specific opinion that it was more 
likely than not that such is the case for this veteran.  

The June 2000 opinion that the constellation of symptoms is 
inconsistent with a diagnosis of post-Lyme syndrome has not 
been refuted by any of the evidence or opinion of record.  
The Board finds it particularly noteworthy that several 
diagnoses have been considered as the etiology of the 
veteran's constellation of symptoms, and some of those 
diagnoses remained under consideration in 2003, at the time 
of the most recent clinical evidence of record.  The 
consideration of diagnoses other than Lyme disease as 
possible causes for the veteran's symptoms underscores the 
high persuasive value of the VA medical opinion that a 
diagnosis of Lyme disease does not explain the veteran's 
clinical problems.  

While there is clinical evidence that the veteran has 
manifested a chronic and continuous disorder since service 
which has been diagnosed as post-Lyme disease, the more 
persuasive evidence of record is against a finding that 
assignment of that diagnosis is medically accurate.  The 
evidence establishes that it is less than likely that the 
veteran has post-Lyme disease.  The Board finds that, since 
the evidence supporting that diagnosis is not at least in 
equipoise, the claim for service connection for Lyme disease 
may not be granted.  


ORDER

The request to reopen the claim for service connection for 
Lyme disease is granted; but the appeal is granted to this 
extent only.  

The reopened appeal for service connection for Lyme disease 
is denied.


REMAND

The veteran contends that he either has residuals of an 
undiagnosed bacterial infection or an immune deficiency 
disorder which was incurred or first manifested during his 
service.  He also contends that his undiagnosed illness may 
be a residual of hepatitis C or a residual of exposure to 
Agent Orange incurred in service.  The veteran contends that 
he was exposed to defoliants, including Agent Orange, while 
stationed at Fort Bragg, North Carolina.  

Regarding the claim for service connection for an undiagnosed 
bacterial infection, claimed as a Lyme-type disease, the 
Board notes that a claim of entitlement to service connection 
for a bacterial infection was denied by a rating decision 
issued in August 1997, but this rating decision was 
essentially limited to consideration of a bacterial infection 
claimed as Lyme disease.  Since that time, the veteran has 
submitted specific statements indicating that Dr. B. has 
expressed an opinion that he may have an undiagnosed 
bacterial infection other than Lyme disease.  As the VA 
medical opinion of record is directed to a discussion of Lyme 
disease, but did not address whether the veteran might have 
manifested residuals of an undiagnosed bacterial infection 
other than Lyme disease continuously and chronically since 
service, further development of this claim is required.  
Moreover, the veteran has stated that he was treated in 
service at the U.S. Army hospital at Fort Leonard Wood, 
Missouri, and at the Womack Army Hospital, Fort Bragg, North 
Carolina.  It is not clear that records from these facilities 
have been requested.  This should be accomplished.  

The medical evidence and opinion of record does not include 
medical opinion which directly addresses the veteran's 
contentions that he has residuals of an undiagnosed bacterial 
infection or an immune deficiency disorder, or that the 
chronic and continuous symptomatology manifested by the 
veteran since service is the result of hepatitis C which was 
incurred in service but not diagnosed.  Additional medical 
opinion to address these contentions must be obtained.

Although the veteran did not serve in Vietnam, and no 
presumption of exposure to herbicides is applicable, further 
development of the veteran's contention that he was exposed 
to Agent Orange in service is required before an informed 
medical opinion as to the etiology of his lung cancer may be 
rendered.  The veteran's Enlisted Qualification Record, Form 
DA 20, reflects that he was stationed at Fort Bragg, North 
Carolina, the location in which he states the Agent Orange 
exposure occurred, from August 1972 to March 1974.  

While this case is in remand status, updated VA or private 
clinical records should be obtained, and the record should be 
reviewed to determine whether actions required under the VCAA 
and current case law interpreting the VCAA have been complied 
with.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  (a) Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), current case 
law, and any controlling guidance issued 
after the date of this BVA decision are 
fully complied with and satisfied, to the 
extent possible.  See also 38 C.F.R. § 
3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate each of his claims.  Notify 
the veteran as to which portions of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claims, and that evidence reflecting the 
claimed disorders or symptomatology 
proximate to service would be the most 
persuasive evidence to substantiate his 
claims.  Advise him to provide to VA any 
evidence in his possession that pertains 
to the claims.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  Contact the National Personnel 
Records Center (NPRC) and request a 
search for separately-filed hospital 
records for the veteran from the U.S. 
Army Hospital, Fort Leonard Wood, 
Missouri, and at the Womack Army 
Hospital, Fort Bragg, North Carolina.  

3.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the onset of a chronic 
disorder, including pharmacy records, 
prescription records, records of medical 
expenses, employment clinical records or 
examinations, reports of examinations for 
purposes of education or insurance, 
statements from co-workers, friends, or 
others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.  The veteran should also 
identify any other sources of medical 
evaluations or clinical records, 
especially those proximate to service.  

4.  VA clinical records from the Madison 
VA Medical Center, or any VA facility at 
which he has been treated for any of the 
claimed disorders or symptoms from June 
2000 through the present should be 
obtained.

5.  The veteran should be afforded the 
opportunity to identify any private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
claimed disorder or symptom since June 
2003.  Clinical records from each private 
provider or treating facility from June 
2003 to the present should be obtained.

6.  Records pertaining to Agent Orange at 
Fort Bragg, North Carolina, from August 
1972 to March 1974, including any records 
as to use of Agent Orange at Fort Bragg, 
handling or storage of Agent Orange at 
Fort Bragg during that time or prior to 
that period, or transportation through 
Fort Bragg, including loading or 
unloading, or manufacture of Agent Orange 
or any component of that defoliant, at 
Fort Bragg during the relevant time 
period, should be requested.  The Armed 
Services Center for Research of Unit 
Records (USASCRUR) and/or the relevant 
service department should be requested to 
furnish any available information as to 
whether herbicides (to include Agent 
Orange) were transported through Fort 
Bragg, stored at Fort Bragg, used at Fort 
Bragg, or otherwise would have exposed a 
service member in the veteran's unit, 
HHC, 35th Engineer Battalion, at Fort 
Bragg, during period from August 1972 to 
March 1974, and, if so, whether a service 
member in the veteran's military 
occupational specialty of construction 
surveyor would have had such exposure.  
In particular, request any personnel 
records, job descriptions, hazard 
warnings or other information relevant to 
possible exposure to herbicides at Fort 
Bragg during 1972 to 1974.  Information 
should also be requested from Cheryl 
Konieczny, VBA staff, at 202-273-7210, as 
discussed in the March 2003 Veterans 
Service Center Manager Call, or person 
designated in guidance issued after this 
Board decision.

7.  If, and only if, the development 
above verifies the veteran's contention 
that he was exposed to a herbicide agent 
during his service, it should be 
determined whether the veteran has any 
disorder which may be presumed related to 
that exposure, and the veteran should be 
afforded VA examination to determine 
whether he has any disorder which is 
etiologically related to that exposure.  

8.  The veteran should be afforded VA 
examination to determine whether he has 
an undiagnosed bacterial infection or an 
immune deficiency disorder.  The relevant 
portions of the claims folder, to include 
relevant service medical records and 
post-service VA examinations and post-
service clinical records, should be 
reviewed by the examiner prior to 
examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  If either disorder is present, 
medical opinion as to whether it is at 
least as likely as not that the veteran 
incurred such disorder in service or as a 
result or service should be obtained.

9.  The veteran should be afforded VA 
examination as necessary to determine 
whether the veteran has hepatitis C and 
to obtain a medical opinion as to whether 
it is at least as likely as not that 
hepatitis C was incurred in or as a 
result of service.  The relevant portions 
of the claims folder, to include relevant 
service medical records and post-service 
VA examinations and post-service clinical 
records, should be reviewed by the 
examiner prior to examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  

10.  After all necessary development 
described above has been conducted, the 
veteran's claims should be readjudicated.  
If any decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on that claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should be afforded 
an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



